    Case 2:18-cr-00173-JAW Document 3 Filed 12/10/18 Page 1 of 2                PageID #: 17



                                      Indictment Synopsis

Name:                                     Demone Coleman

Address:                                  Dorchester, MA
(City & State Only)
Year of Birth and Age:                    1979/39 years old

Violations:                               Counts 1-4: Distribution of cocaine base, in violation of
                                          Title 21, United States Code, Section 841(a)(1).

Penalties:                                Counts 1-4: Imprisonment of not more than twenty years
                                          (21 U.S.C. § 841(b)(1)(C)), or a fine not to exceed one
                                          million dollars ($1,000,000) (21 U.S.C. § 841(b)(1)(C)
                                          and 18 U.S.C. § 3571(b)(1)), or both.

                                          These are Class C felonies pursuant to 18 U.S.C. §
                                          3559(a)(3).

Supervised Release:                       Counts 1-4: Not less than three years and not more than
                                          life. 21 U.S.C. § 841(b)(1)(C).

Maximum Term of Imprisonment for          Counts 1-4: Not more than two years. 18 U.S.C. §
Violation of Supervised Release:          3583(e)(3).

Maximum Add’l Term of Supervised          Counts 1-4: Life less any period of imprisonment
Release for Violation of Supervised       imposed upon revocation of supervised release. 18
Release:                                  U.S.C. § 3583(h).

Defendant’s Attorney:                     J. Hilary Billings

Primary Investigative Agency and Case     VA-OIG
Agent Name:

Detention Status:                         Detained

Foreign National:                         No

Foreign Consular Notification Provided: N/A

County:                                   Middlesex (Massachusetts) – Rule 20 Transfer

AUSA:                                     David B. Joyce
   Case 2:18-cr-00173-JAW Document 3 Filed 12/10/18 Page 2 of 2   PageID #: 18



Guidelines apply? Y/N                 Yes

Victim Case:                          No

Corporate Victims Owed Restitution:   N/A

Assessments:                          $100 per count
